BRIGHTMIRE, Presiding Judge
(concurring specially).
I agree the trial court erred.
Consistent with the lack of sufficient evidence to warrant a change of custody is a failure of appellee’s motion to modify to contain legally sufficient allegations of fact authorizing such change and the absence of any factual finding by the trial court justifying it.
The judge’s handwritten “Trial Notes” filed in the case disclose no evidence or fact found which would permit the court to conclude the three girls — now ages 7, 6, and 5 — would be better off with appellee than with appellant. The only clue as to the underlying factual premise for the judge’s order is this language found in the modifying “Order”:
“Thereupon the Court . . . finds






2. That Plaintiff has sustained the allegations in her said Motion to Modify and the same should be granted
The “said Motion to Modify” is not further identified in the order but presumably refers to the last one filed — on June 1, 1973. Following is the extent of the pertinent facts alleged:
. . In support of Plaintiff’s Motion, she alleges the following:
“1. That Plaintiff was married to Louis Breest on September 7, 1971, in Dallas Texas, and that they currently reside in Oklahoma City, Oklahoma, where Plaintiff’s husband is employed by the Pepsi Cola Company.
“2. That Plaintiff and her husband are able to furnish a home for the three minor children.
“3. That at the time of granting of the divorce, Plaintiff was unable to care for the minor children, but is now able to do so.”
Then followed a conclusion:
“4. That it is in the best interest of the minor children to have the care and custody of said children vested in the Plaintiff . . . .”
Doubt does not exist that appellee did not allege or prove, nor did the court find that she would be able to provide a better home and environment “than that provided by [appellant] and that a change would be *1150of greater benefit to the children and their welfare” as required in child custodial modification matters. Gibbons v. Gibbons, Okl., 442 P.2d 482 (1968).
Appellee’s testimony that lately when she visits the children every other weekend, “They’re pretty happy to see me [T]hey run to the car . jump in . and they’re so excited. They’ve got something to tell me hugs and kisses . . . .’’is really not surprising, especially if both parents are properly helping the children mentally over the unavoidable disturbance of parental separation. Nor is appellee’s further testimony that when she returns the children to their home “they beg me not to take them back, they want to stay with me .They cry and . . . hold to me,” if true, indicative that they would be better off with appellee than with appellant. One encounters about the same natural phenomenon when he decides it is time for a young child to leave an amusement park. Everything else being equal the short and infrequent visits of appellee should lend themselves to more indulgence, attentiveness, pleasantness, and exciting temporary experiences than the day in and day out round-the-clock disciplinary requirements of daily living. This may have been why appellant felt like appellee was “putting them up to it and telling them to cry” and asking her not to do that.
It is the welfare of the children that is at stake. The personal desires of either parent must remain subordinate to that. Custodial change can be traumatic and should be made only with extreme care and for sound reasons. The record here is barren of any legal, moral, or other valid reason for a change,